Bboyles, J.
This was a suit by a banking company against the maker and the indorsers of a .promissory note for the amount of $100, with interest from date at eight per cent, per annum. All the defendants except the maker of the note filed their answers denying, indebtedness and setting up usury, asserting that the maker received on the note only $85,'and that the alleged usury charged and so taken out was unknown to them and voided the clause therein regarding a waiver of homestead; that their liability was thereby increased, and, accordingly, that they were released from payment of the note. The dominant issue in the ease was whether the transaction was a loan or a straight-out purchase of the note sued on. This issue was submitted to the jury, with appropriate instructions by the court, and their verdict against all the defendants necessarily involved a finding that the transaction was a purchase of the note, and not a loan. There was evidence to sustain this verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.